Supreme Court of Florida
                                   _____________

                                   No. SC13-1493
                                   _____________


      IN RE: AMENDMENTS TO FLORIDA RULE OF APPELLATE
                     PROCEDURE 9.130.

                                [November 13, 2014]

PER CURIAM.

      We have for consideration the out-of-cycle report of proposed amendments

to Florida Rule of Appellate Procedure 9.130 (Proceedings to Review Non-Final

Orders and Specified Final Orders), filed by The Florida Bar’s Appellate Court

Rules Committee (Committee). See Fla. R. Jud. Admin. 2.140(f). We have

jurisdiction. See art. V, § 2(a), Fla. Const. As discussed below, we adopt the

amendment to rule 9.130(a)(3)(C)(x) as proposed by the Committee; but we

modify the proposed amendment to rule 9.130(a)(3)(C)(xi) to authorize appeals of

nonfinal orders that determine, as a matter of law, that a party is not entitled to

sovereign immunity.

                                  BACKGROUND
      The Committee proposes amendments to rule 9.130 in response to a request

by the Court in Keck v. Eminisor, 104 So. 3d 359 (Fla. 2012). In Keck, the Court

requested that the Committee “submit a proposed narrow amendment to rule 9.130

addressing the rule change mandated by [that] decision,” id. at 366, allowing for

interlocutory review “where an individual defendant who claims immunity under

[section] 768.28(9)(a)[, Florida Statutes,] is denied that immunity and the issue

turns on a matter of law.” Id. at 369. In the concurring opinion, a majority of the

Court further recommended that the Committee “undertake a comprehensive

review of whether the categories of non-final orders in rule 9.130(a)(3) should be

expanded to include the denial of any claim of immunity where the question

presented is solely a question of law.” Id. at 370 (Pariente, J., concurring with an

opinion in which Lewis, Labarga, and Perry, JJ., concur).

      The Committee submitted the proposals without publishing them for

comment. The Board of Governors of The Florida Bar unanimously approved the

proposals. After the proposals were filed, the Court published them for comment.

The Court received no comments.

                                 AMENDMENTS

      Rule 9.130(a)(3) (Applicability) specifies the types of nonfinal orders that

can be appealed to the district courts. We add a new subdivision (a)(3)(C)(x), as

proposed by the Committee, to authorize appeals from nonfinal orders which


                                        -2-
determine “that, as a matter of law, a party is not entitled to immunity under

section 768.28(9), Florida Statutes.” Additionally, the Committee proposes adding

new subdivision (a)(3)(C)(xi) to authorize appeals from nonfinal orders which

determine that, as a matter of law, a party is not entitled to any immunity from suit

not otherwise addressed in this rule. However, because we have concerns that

claims pertaining to immunity as a whole may be too broad, we modify the

Committee’s proposal to authorize appeals from nonfinal orders which determine,

as a matter of law, that a party is not entitled to sovereign immunity.

                                  CONCLUSION

      Accordingly, we amend Florida Rule of Appellate Procedure 9.130 as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective January 1, 2015, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Appellate Procedure




                                         -3-
Wendy S. Loquasto, Chair, Appellate Court Rules Committee, Fox & Loquasto
P.A., Tallahassee, Florida, Eduardo I. Sanchez, Past Chair, Appellate Court Rules
Committee, Miami, Florida, John F. Harkness, Jr., Executive Director, and Heather
Savage Telfer, Bar Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                      -4-
                                     APPENDIX

RULE 9.130.               PROCEEDINGS TO REVIEW NON-FINAL
                          ORDERS AND SPECIFIED FINAL ORDERS

      (a)    Applicability.

             (1) – (2) [No Change]

              (3) Appeals to the district courts of appeal of non-final orders are
limited to those that

                   (A) – (B) [No Change]

                   (C)    determine

                          (i) – (vii) [No Change]

                         (viii) that a governmental entity has taken action that has
inordinately burdened real property within the meaning of section 70.001(6)(a),
Florida Statutes; or

                          (ix)   the issue of forum non conveniens.;

                        (x) that, as a matter of law, a party is not entitled to
immunity under section 768.28(9), Florida Statutes; or

                          (xi)   that, as a matter of law, a party is not entitled to
sovereign immunity.

                   (D)    [No Change]

             (4) – (6) [No Change]

      (b) - (h) [No Change]

                                 Committee Notes

      1977 - 2008 Amendments. [No Change]




                                         -5-